 

Amendment to Note Purchase Agreement

By and Among Orbital Tracking Corp. and

The Lenders Named Herein

 

Amendment to Note Purchase Agreement (“Amendment”) entered into as of the date
last written below (the “Effective Date”) by and among Orbital Tracking Corp., a
Nevada corporation (the “Company”), and those persons listed on the Schedule of
Lenders attached hereto and to the NPA (defined herein), or hereafter added as a
party hereto and thereto pursuant to Section 2.2 of the NPA (each a “Lender”
and, collectively, the “Lenders”). Capitalized words or phrases not
independently defined in this Amendment shall have the meanings ascribed to them
under the NPA.

 

WITNESSETH:

 

WHEREAS, the Company has heretofore executed and circulated for entry by certain
persons as Lenders as of or about May 3, 2019, that certain Note Purchase
Agreement By and Among Orbital Tracking Corp. and the Lenders Named Herein (the
“NPA”);

 

WHEREAS, the Company has determined to amend the NPA by: (i) providing for the
reservation by the Company of the right to issue up to 20% over the $650,000
maximum expressed in the NPA (i.e. up to an additional $130,000); and (ii) by
revising the entire Article VII thereof, “Piggyback Registration Rights”, to
instead provide for the demand registration of the Company’s Common Stock upon
the initiative of persons formerly Lenders under the Notes prior to the
conversion thereof into Common Stock, the principal balance of whose Notes
aggregated at a minimum the majority of principal balance of Notes outstanding
prior to their conversion into Common Stock; and (ii)

 

NOW, THEREFORE, in consideration of the beneficial revision to the NPA
effectuated by the terms of this Amendment, and for other good and valuable
consideration the receipt and sufficiency of which are hereby duly acknowledged
by the parties, the Company and the Lenders hereby agree as follows:

 

Amendment

 

1. The caption of Article II of the NPA, “Sale of Notes and Warrants” is hereby
amended to read, “Sale of Notes”.

 

2. Section 2.2 of the NPA is hereby amended to append the following sentence to
the end of the existing paragraph thereof:

 

Notwithstanding the limit of the maximum principal amount of Notes that the
Company may issue expressed under this Section 2.2 of this Agreement, the
Company reserves the right to issue up to an additional 20% percent of the
aforesaid maximum principal amount of Notes (i.e. up to an additional $130,000
thereof) referenced above as an overallotment.

 



 

 

 

3. Article VII, Piggyback Registration Rights, of the NPA is hereby amended by
its deletion entirely and in substitution thereof, the insertion of the
following replacement Article VII:

 

ARTICLE VII

DEMAND REGISTRATION RIGHTS

 

Section 7.1 Definitions. The shares of the Company’s Common Stock issued upon
conversion of the Notes will be deemed “Registrable Securities” subject to the
provisions of this Article VII.

 

Section 7.2 Demand Registration Rights. If on a one-time basis after conversion
of the aggregate principal balance of Notes exceeding the lesser of (i) one-half
of the aggregate principal amounts of all Notes sold by the Company as of the
termination of the offering of Notes hereunder, or (ii) $325,000, in either
case, into shares of Registrable Securities, and provided that such persons hold
such Registrable Securities, holders of at least such applicable representative
number of shares of Registrable Securities request the registration of shares of
Registrable Securities (“Demand Registration”), the Company shall promptly
thereafter use commercially reasonable efforts to effect the registration under
the Securities Act , within three (3) months of filing an appropriate
registration statement (the “Registration Statement”), of all such shares of
Registrable Securities which such holders request in writing to be so
registered, and in a manner as nearly as commercially possible corresponding to
the methods of distribution described in such holders’ request. The Company
shall keep effective and maintain any such registration or qualification
described in this Section 7.2 for a period of at least one (1) year after the
effective date thereof; provided that it may withdraw such Registration
Statement before the expiration of one (1) year period if all of the shares of
the Common Stock subject to the Registration Statement have been resold.

 

Section 7.3 Notification. The Company shall notify each holder of Registrable
Securities at any time when a prospectus relating to such applicable holder’s
Registrable Securities is required to be delivered under the Securities Act,
upon discovery that, or upon the happening of any event as a result of which,
the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing. At the request of
the applicable holder of Common Stock, the Company shall also prepare, file and
furnish to the applicable said Common Stock holder a reasonable number of copies
of a supplement to or an amendment of such prospectus as may be necessary so
that, as thereafter delivered to the applicable party, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing. No applicable holder of
Common Stock shall offer or sell any Registrable Securities covered by the
Registration Statement after receipt of the notifications referenced herein
respective to an event as a result of which the prospectus relating to such
applicable Common Stock holder until the receipt of such supplement or
amendment.

 

Section 7.4 Information. The Company may request that each applicable holder of
Common Stock to furnish the Company such information with respect to such
applicable party and such applicable party’s proposed distribution of the
Registrable Securities pursuant to the Registration Statement as the Company may
from time to time reasonably request in writing or as shall be required by law
or by the Securities and Exchange Commission (the “SEC”) in connection
therewith, and such applicable holder of Common Stock shall furnish the Company
with such information.

 

2

 

 

Section 7.5 Fees and Expenses. All fees and expenses incident to the performance
of or compliance with this Article VII by the Company shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the SEC, (B) with respect to filings required to be made with any trading market
on which the common stock is then listed for trading, (C) in compliance with
applicable state securities or Blue Sky laws reasonably agreed to by the Company
in writing (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities) and (D) with respect to any filing that may be required
to be made by any broker through which the applicable holder of Registrable
Securities intends to make sales of Registrable Securities with the Financial
Industry Regulatory Authority, (ii) printing expenses, (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other persons or entities retained
by the Company in connection with the consummation of the transactions
contemplated by this Article VII. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Article VII (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit and the fees and
expenses incurred in connection with the listing of the Registrable Securities
on any securities exchange as required hereunder. In no event shall the Company
be responsible for any broker or similar commissions of any applicable holder of
Common Stock.

 

Section 7.6 Indemnification.

 

(a) Indemnification by the Company. The Company and its successors and assigns
shall indemnify and hold harmless each applicable holder of Common Stock, the
officers, directors, members, partners, agents and employees (and any other
individuals or entities with a functionally equivalent role of a person holding
such titles, notwithstanding a lack of such title or any other title) of each
such applicable holder of Common Stock, each individual or entity who controls
any such applicable party (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act and the officers, directors, members,
partners, agents and employees (and any other individuals or entities with a
functionally equivalent role of a person holding such titles, notwithstanding a
lack of such title or any other title) of each such controlling individual or
entity (each, a “Demand Registration Party”), to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
liabilities, obligations, contingencies, damages, and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees, costs of investigation (collectively, “Losses”), as incurred, arising out
of or relating to (1) any untrue or alleged untrue statement of a material fact
contained in a Registration Statement, any related prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any such prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading or (2) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Article VII,
except to the extent, but only to the extent, that (i) such untrue statements or
omissions are based upon information regarding an applicable Lender furnished to
the Company by such party for use therein. The Company shall notify each
applicable Lender promptly of the institution, threat or assertion of any
proceeding arising from or in connection with the transactions contemplated by
this Article VII of which the Company is aware.

 

3

 

 

(b) Indemnification by Holder of Common Stock. Each applicable holder of Common
Stock and its successors and assigns shall indemnify and hold harmless the
Company, the officers, directors, members, partners, agents and employees (and
any other individuals or entities with a functionally equivalent role of a
person holding such titles, notwithstanding a lack of such title or any other
title) of the Company, each individual or entity who controls the company
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, members, partners, agents and
employees (and any other individuals or entities with a functionally equivalent
role of a person holding such titles, notwithstanding a lack of such title or
any other title) of each such controlling individual or entity (each, a “Company
Party”, with a Demand Registration Party and Company Party each being referred
to as an “Indemnified Party”), to the fullest extent permitted by applicable
law, from and against any and all Losses, as incurred, arising out of or
relating to (1) any untrue or alleged untrue statement of a material fact
contained in a Registration Statement, any related prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any such prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading or (2) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Article VII,
but only to the extent that such untrue statements or omissions are based upon
information regarding such applicable holder of Common Stock furnished to the
Company by such party for use therein. Each applicable holder of Common Stock
shall notify the Company promptly of the institution, threat or assertion of any
proceeding arising from or in connection with the transactions contemplated by
this Article VII of which such applicable holder of Common Stock is aware.

 

(c) Contribution. If the indemnification under Section 7.6(a) or Section 7.6(b),
as applicable, is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then the party responsible for
indemnifying the Indemnified Party (the “Indemnifying Party”) shall contribute
to the amount paid or payable by such Indemnified Party, in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, the Indemnifying Party or the Indemnified Party, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include any
reasonable attorneys’ or other fees or expenses incurred by such party in
connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
Section 3(a) was available to such party in accordance with its terms. It is
agreed that it would not be just and equitable if contribution pursuant to this
Section 7.6(c) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the immediately preceding sentence.

 

(d) Indemnification Generally. The provisions of this Section 7.6 shall be read,
and shall be operative, together with the provisions of Section 10.4. For the
avoidance of doubt, this Section 7.6 shall only apply only to a person formerly
a Lender prior to such person’s conversion of Notes into Common Stock, which
then holder of Common Stock elects to participate in a Demand Registration
pursuant to this Article VII.

 

4

 

 

4. Ratification and Affirmation. Except as provided for in items 1 through 3
above in this Amendment, all other provisions of the NPA remain unchanged and in
full force and effect, and the parties hereto hereby ratify and affirm their
intention to be bound to and governed by the NPA as amended hereby via this
Amendment.

 

IN WITNESS WHEREOF, the parties hereto sign this Amendment as of the date
associated with their signatures below, effective as of the Effective Date.

 

  THE COMPANY:   Orbital Tracking Corp.         By: /s/ David Phipps   Name:
David Phipps   Title: Chief Executive Officer   Date: May 13, 2019

 

  Lender:         Identity:  



        By:     Name:     Title:     Date:  

 

Initial Principal Amount of Note to be acquired: $ __________________

 

5

 

 

 